Citation Nr: 0516977	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-06 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code 
(Montgomery G.I. Bill benefits).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant had active military service from February 1979 
to February 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.                 


FINDINGS OF FACT

1.  By a December 2003 decision letter, the RO denied the 
appellant's claim for educational assistance benefits under 
Chapter 30, Title 38, United States Code (Montgomery G.I. 
Bill (MGIB) benefits) on the basis that he did not qualify 
because the evidence of record did not indicate that he had 
elected MGIB during the one year period from November 1, 2000 
through October 31, 2001.  The RO stated that they needed a 
copy of his DD Form 2366, MGIB Act of 1984, which would have 
shown that he had elected to receive Chapter 30 educational 
assistance benefits under 38 U.S.C.A. § 3018C ("Top-Up 
Program") in conversion of his Vietnam Era Education Account 
(VEAP).     

2.  In a letter from the Chairman of the Board for Correction 
of Naval Records (BNCR) to the Secretary of the Navy, dated 
in April 2004, the Chairman stated that it was the 
determination of the BNCR that the appellant's naval record 
be corrected, where appropriate, to show that on or about 
July 1, 2001, during the VEAP to MGIB conversion period, the 
appellant executed an MGIB Election Form (DD Form 2366) in 
the amount of $225.00 showing that he had elected to 
participate in MGIB, and a total of $2,700.00 was paid by May 
29, 2002.  

3.  In a decision letter issued in July 2004, the RO granted 
the appellant's claim for MGIB education benefits.  

4.  As the appellant's claim for MGIB educational assistance 
benefits has been granted, there is no longer a controversy 
with respect to the issue of whether the appellant is 
eligible for educational assistance benefits under Chapter 
30, Title 38, United States Code.  


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to whether the appellant is eligible for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, and the appeal is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.101 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA shall decide all questions of law and fact necessary to a 
decision by VA under a law that affects the provision of 
benefits by VA to the veterans or the dependents or survivors 
of veterans.  38 U.S.C.A. § 511(a) (West 2002).

All questions in a matter which under section 511(a) of title 
38, United States Code, is subject to decision by VA shall be 
subject to one review on appeal to VA.  Id.  Final decisions 
on such appeals shall be made by the Board.  Decisions of the 
Board shall be based on the entire record in proceedings and 
upon consideration of all evidence and material of record and 
applicable provisions of law and regulation.  38 U.S.C.A. § 
7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In this context, the Board observes that in December 2003, 
the RO received an application from the appellant for MGIB 
education benefits.  However, by a decision letter dated in 
that same month, the RO denied the appellant's claim for MGIB 
education benefits on the basis that he did not qualify 
because the evidence of record did not indicate that he had 
elected MGIB during the one year period from November 1, 2000 
through October 31, 2001.  The RO stated that they needed a 
copy of his DD Form 2366, which would have shown that he had 
elected to receive Chapter 30 educational assistance benefits 
under 38 U.S.C.A. § 3018C in conversion of his VEAP.   

In this regard, the Board observes that in 1996, the 
Veterans' Benefits Improvements Act of 1996, Pub. L. No. 104- 
275, 110 Stat. 3322 (Oct. 9, 1996) (Public Law 104-275) 
extended eligibility for the Chapter 30 program to additional 
Chapter 32 participants.  See Public Law 104- 275, § 106 
(presently codified at 38 U.S.C.A. § 3018C).  Under the 
provisions of Section 106 of Public Law 104-275, a Chapter 32 
participant with money in the Chapter 32 fund could be 
eligible for Chapter 30 benefits if, in pertinent part, the 
individual was a participant in Chapter 32 (VEAP) on October 
9, 1996; served on active duty on October 9, 1996; completed 
the requirements of a secondary school diploma; if discharged 
or released prior to October 9, 1997, was honorably 
discharged or released; and, prior to October 9, 1997, made 
an irrevocable election to receive benefits under this 
section in lieu of benefits under Chapter 32.  See 38 
U.S.C.A. § 3018C (a); Public Law 104- 275, § 106 (a).

Recent statutory changes set forth in the Veterans Benefits 
and Health Improvement Act of 2000 provided for an additional 
year (beginning on November 1, 2000, and ending on October 
31, 2001) for an individual to make an irrevocable election 
to enroll in the MGIB; however, the individual must have 
participated in VEAP on or before October 9, 1996, and served 
continuously on active duty through at least April 1, 2000, 
with certain exceptions.  See Veterans Benefits and Health 
Care Improvement Act of 2000 (Act), Pub. L. No. 106-419, § 
104, 114 Stat. 1822 (2000) (codified as amended at 38 
U.S.C.A. § 3018C).

One of the expressed requirements of eligibility for payment 
under 38 U.S.C.A. § 3018C was that the individual making the 
election must have had his or her basic pay reduced by $2,700 
or must have made a $2,700 lump-sum payment.  The individual 
was given 18 months from the date of his or her election to 
make the payment.  38 U.S.C.A. § 3018C(e)(3)(A).

In the appellant's notice of disagreement, dated in December 
2003, the appellant stated that when he joined the Navy in 
1979, he was under VEAP and contributed to that program.  
However, the appellant indicated that at some point in his 
career, he withdrew all of his contributions.  According to 
the appellant, in approximately May 2000, there was a 
"NAVADMIN" message providing MGIB program election for VEAP 
members, to include those who had participated in the VEAP 
program, but no longer had any money in their account.  The 
appellant noted that at that time, he was stationed in 
Singapore and went to the Personnel Support Department Office 
and asked them to enroll him in the MGIB program based on the 
new instruction.  He reported that he could not remember if 
he had filled out and signed a DD Form 2366 at that time, but 
that a monthly allotment of $225.00 was started in June 2001, 
and continued until May 2002 so that he would reach the 
$2,700.00 requirement for him to be converted to MGIB.  The 
appellant revealed that prior to his retirement from the 
Navy, he sent an electronic message to VA's Web site 
requesting verification of his conversion from VEAP to MGIB.  
According to the appellant, VA's return response confirmed 
his conversion and contribution of $2,700.00.  The appellant 
attached a copy of the electronic message, dated in October 
2002, which showed that at that time, the appellant contacted 
VA Web site and requested confirmation of his conversion from 
VEAP to MGIB.  The appellant noted that through allotments, 
he had already paid $2,700.00.  The VA's return response 
reflected that the appellant's contribution had been 
$2,700.00    

By a letter from the Chairman of the BNCR to the Secretary of 
the Navy, dated in April 2004, the Chairman stated that the 
appellant had filed a written application requesting, in 
effect, that the applicable naval record be corrected to show 
that he had elected to participate in the VEAP when he was 
eligible, and further corrected to show that he had elected 
in the MGIB Program during the VEAP to MGIB conversion 
period.  The Chairman indicated that the BNCR, having 
reviewed all the facts of record pertaining to the appellant 
allegations of error and injustices, found that on September 
19, 1979, the appellant signed a DD Form 2057 and was 
enrolled in VEAP.  According to the BNCR, the appellant 
learned of the conversion program authorizing members with an 
active VEAP account to convert to MGIB while he was stationed 
in Singapore and requested that his personnel support office 
enroll him in MGIB.  The BNCR stated that leave and earning 
statements for the period from July 1, 2001 to May 31, 2002, 
indicated MGIB-VEAP allotment was made in the amount of 
$225.00.  The BNRC indicated that according to "Pers 604," 
it was unable to make a recommendation due to the fact that 
there was no DD Form 2366, which was an application for 
conversion from VEAP to MGIB, in the appellant's record.  
However, "Pers 604" stated that the appellant's military 
pay record reflected that a total of $2,700.00 was paid as of 
May 29, 2002, for conversion from VEAP to MGIB.  The BNCR 
noted that without a DD Form 2366 documenting the date of 
election, the VA was unable to pay MGIB benefits since it 
could not determine whether the $2,700.00 was paid within 18 
months of the date of election, as required by law.  
According to the BNRC, "Pers 604" further contended that 
there was insufficient evidence to determine whether the lack 
of a DD Form 2366 for the appellant was due to an 
administrative error while processing the appellant's 
election or whether he simply started the allotment for the 
$2,700.00 for conversion to the MGIB Program.      

In the April 2004 letter from the Chairman of the BNCR, the 
Chairman stated that upon review and consideration of all the 
evidence of record, the BNCR found the existence of an 
injustice warranting the requested relief.  According to the 
BNCR, clearly, the appellant had contributed $2,700.00 in 
order to convert from VEAP to MGIB.  Thus, the BNCR stated 
that it strongly believed that the absence in the appellant's 
record of a completed and signed MGIB conversion statement 
was an administrative oversight attributable to Navy 
officials and that under those circumstances, the interests 
of justice would be better served if the doubts raised in the 
advisory opinion were resolved in the appellant's favor.  
Therefore, it was the determination of the BNCR that the 
appellant's naval record be corrected, where appropriate, to 
show that on or about July 1, 2001, during the VEAP to MGIB 
conversion period, the appellant executed an MGIB Election 
Form (DD Form 2366) in the amount of $225.00 showing that he 
had elected to participate in MGIB, and a total of $2,700.00 
was paid by May 29, 2002.   

In a decision letter issued in July 2004, the RO granted the 
appellant's claim for MGIB education benefits.  Hence, in 
light of the foregoing, given that the appellant's claim for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, has been granted, the Board notes that 
there remains no allegations of errors of fact or law for 
appellate consideration.  The RO's July 2004 decision has 
fully resolved and thus, has rendered moot the claim on 
appeal to the Board.  Nor are any exceptions to the mootness 
doctrine present because the benefits sought on appeal, 
entitlement to MGIB education assistance benefits, have been 
granted without the need for action by the Board.  See Thomas 
v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 
Vet. App. 365, 367- 68 (1995); 38 U.S.C.A. §§ 511, 7104, 
7105; 38 C.F.R. § 20.101.  Therefore, the appeal is 
dismissed.


ORDER

The claim of whether the appellant is eligible for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, is dismissed.  





	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


